                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOYCE SNYDER                                                                       PLAINTIFF

V.                                               CIVIL ACTION NO. 1:17-CV-00200-SA-DAS

L-3 COMMUNICATIONS VERTEX
AEROSPACE, LLC, and IUE-CWA
INDUSTRIAL DIVISION OF THE
COMMUNICATIONS WORKERS OF AMERICA                                               DEFENDANTS


                                            ORDER

       The Plaintiff, Joyce Snyder, filed her Complaint [1] on November 30, 2017, alleging both

a Title VII claim against L-3 Communications Vertex Aerospace, LLC and a failure to timely

arbitrate claim against IUE-CWA Industrial Division of the Communications Workers of America.

Presently before the Court is L-3 Communications’ Motion to Sever [23].

                              Factual and Procedural Background

       L-3 Communications hired the Plaintiff to work in its aircraft service department. While

working there, the Plaintiff was a member of the Communication Workers Union and worked

pursuant to a Collective Bargaining Agreement entered into between these Defendants. In 2014,

the Plaintiff alleges that she was sexually harassed by a male co-worker. She filed a charge with

the Equal Employment Opportunity Commission complaining about the harassment and was

discharged from her employment.

       The Plaintiff was later re-hired by L-3 Communications as a part of a settlement with the

Commission. According to the Plaintiff, after she was rehired, gender discrimination and sexual

harassment continued.    Six months after returning to work, the Plaintiff received several
reprimands for offenses she claims her male co-workers did not receive for identical offenses. The

Plaintiff was eventually discharged a second time.

       In this case, the Plaintiff alleges a Title VII claim against L-3 Communications, alleging

that she was retaliated against after filing a charge with the Commission and discharged because

of her gender. Separate from the Title VII claim, the Plaintiff also alleges that the Communication

Workers Union failed to timely arbitrate her grievance as required under the Collective Bargaining

Agreement. This Agreement provides that any disciplinary action must be issued within ten full

work days of the company’s knowledge of a rule violation. The Plaintiff asserts that she was

terminated outside of the ten-day window prescribed by the Collective Bargaining Agreement.

According to the Plaintiff, after L-3 Communications fired her, the Communication Workers

Union failed to timely pursue arbitration on her behalf as required by the Collective Bargaining

Agreement. L-3 Communications filed a Motion to Sever [23] seeking to separate the Plaintiff’s

two claims.

                                           Discussion

       L-3 Communication seeks severance under Federal Rule of Civil Procedure 21. District

Courts consider five factors when considering severance: (1) whether the claims arise out of the

same transaction or occurrence; (2) whether the claims present some common questions of law or

fact; (3) whether settlement of the claims or judicial economy would be facilitated by severance;

(4) whether prejudice would be avoided if severance were granted; and (5) whether different

witnesses and documentary proof are required for the separate claims. Super Truck Stop 35-55,

LLC v. Nissi Ins. Sols., LLC, No. 4:15-CV-125-DMB, 2016 WL 5477725, at *9 (N.D. Miss. Sept.

29, 2016). Under Rule 21, a district court has broad discretion in severance of claims. Conkling

v. Turner, 18 F.3d 1285, 1293 (5th Cir. 1994).



                                                     2
       The first factor asks whether the claims arise out of the same transaction or occurrence. L-

3 Communications argues that the Title VII claim deals exclusively with the reasons the Plaintiff

was discharged while the failure to timely arbitrate claim addresses L-3 Communications’ alleged

violation of the Collective Bargaining Agreement. In response, the Plaintiff argues that the claims

are inextricably intertwined because the claim against the Communication Workers Union relies

on proof that she was terminated without cause, just like the Title VII claim against L-3

Communications.

       The Fifth Circuit has not expressly addressed the “transaction or occurrence” factor under

the five-prong severance test used for Rule 21 severance analysis. It has applied a “logical

relationship” test to Rule 13(a) which employs the same “transaction or occurrence” analysis.

Montgomery Elevator Co. v. Bldg. Eng’g Servs. Co., Inc., 730 F.2d 377, 380 (5th Cir. 1984).

District Courts within the Fifth Circuit have used the logical relationship test when analyzing the

“transaction or occurrence” factor under other rules. See Cooper v. Meritor, Inc., 2018 WL

1934065, at *2 (N.D. Miss. April 24, 2018) (applying the logical relationship test to Rule 20).

Absent any indication that “transaction or occurrence” under Rule 21 should be analyzed under a

different test, the Court will employ the Fifth Circuit’s logical relationship test to determine

whether the claims arise out of the same transaction or occurrence. The Court acknowledges that

Rule 21 generally addresses misjoinder and nonjoinder of parties, however, the last sentence looks

at severance of claims, which is relevant here. See Fed. R. Civ. P. 21.

       The logical relation test is a loose standard which permits a broad realistic interpretation in

the interest of avoiding a multiplicity of suits. Nat’l Liab. & Fire Ins. Co. v. R & R Marine, Inc.,

756 F.3d 825, 835 (5th Cir. 2014). The Fifth Circuit gives weight to whether the claims at issue

share an ‘aggregate of operative facts.’ N.Y. Life Ins. Co. v. Deshotel, 142 F.3d 873, 882 (5th Cir.



                                                     3
1998). Operative facts are “those relating directly to the . . . claims” in an action. Cooper, 2018

WL 1934065, at *2 (citing Wisey’s #1 LLC v. Nimellis Pizzeria LLC, 952 F. Supp. 2d 184, 190

(D.D.C. 2013)).

       The facts that gave rise to this dispute are generally the same or substantially the same.

Both claims essentially stem from Snyder’s employment with L-3 Communications.                    Her

individual legal claims, however, are mostly supported by distinctly different operative facts.

       Regarding the Title VII claim, the facts must prove that she was sexually harassed by her

male co-workers and was fired because of her gender. In addition, she must pull from those facts

to show that she was retaliated against after she filed a charge with the Commission.

       The separate claim against the Communications Workers Union extracts its operative facts

from a different part of the case. The operative facts for her claim against the union must show

that she was reprimanded or fired outside of the ten-day window as prescribed in the Collective

Bargaining Agreement, and that arbitration on her behalf was not timey sought. These facts are

unrelated to the facts that gave rise to the sexual harassment claim. Because the operative facts

relevant to establishing each claim share no logical relationship, the Court finds that the claims do

not arise from the same transaction or occurrence.

       Secondly, the Court must consider whether the claims present some common questions of

law or fact. At issue in the Plaintiff’s Title VII claim is whether Snyder’s gender and EEOC charge

were the reasons L-3 Communications discharged her. See McDonnell Douglass Corp. v. Green,

411 U.S. 797, 802, 93 S.Ct. 1817, 24, 36 L.Ed. 2d 668 (1973) (establishing the standard of proof

and order of proof for a prima facie Title VII case).

       In contrast, the issue in the breach claim is whether the Communication Workers Union

timely sought arbitration regarding L-3 Communications’ alleged breach. This claim is contractual



                                                        4
in nature and requires a different application of law. The Fifth Circuit in Landry v. The Cooper/T.

Smith Stevedoring Co., Inc., outlines that “breach of duty of fair representation occurs only when

the union’s conduct towards a member of the collective bargaining unit is arbitrary, discriminatory,

or in bad faith.” 880 F.2d 846, 852 (5th Cir. 1982); citing Vaca v. Sipes, 386 U.S. 171, 87 S.Ct.

903, 17 L. Ed. 2d 842 (1967). It is clear that the Plaintiff’s claims do not share common questions

of law or fact.

        The third factor asks whether the settlement of the claims or judicial economy would be

facilitated through severance. Severance of these claims does present the Court with an additional

use of Court resources to ensure each claim receives adequate attention. This, however, does not

amount to a hindrance on the judicial economy of the Court. Because these discrete claims do not

present administratively complex or arduous issues for the Court in litigation, this factor weighs

in favor of severance.

        Turning to the fourth factor, the Court must determine whether prejudice would be avoided

if severance were granted. The Plaintiff argues that the litigation cost of two separate actions

would negatively affect her case. Meanwhile, the Defendant argues that there is a high chance of

jury confusion if the claims are tired together and prejudice could be avoided if severance were

granted.   The likelihood of jury confusion is apparent considering the overlapping facts

surrounding competing legal issues. Requiring the parties to present both legal issues during the

same trial creates an obvious risk of jury confusion and an injustice to all parties. In Hammons v.

Adams, the Fifth Circuit found severance proper due to the likelihood of jury confusion. 786 F.2d

1253 (5th Cir. 1986). Specifically, the court found that substantial overlap in events between

distinct claims presented the possibility of juror confusion. Id.




                                                      5
       Finally, the Court must consider whether different witnesses and documentary proof are

required for separate claims. Because each claim has different questions of law and fact, they are

likely to require different witnesses and documentary proof. To establish a Title VII prima facie

case, the Plaintiff will need testimony regarding the alleged sexual harassment from either

similarly situated co-workers, those who observed said events, and other relevant testimony that

tend to prove sexual harassment and retaliation. The Defendant will need testimony and/or

documents to demonstrate a legitimate non-discriminatory reason for her discharge. In addition,

the Plaintiff will need testimony to prove that the stated reasons for discharge are pretextual.

Regarding the breach claim, different witnesses and documents would likely be needed since the

contract claim does not require the same order of proof or evidentiary substance as required by the

Title VII claim. This factor weighs in favor of severance.

                                             Conclusion

       As noted above, the Court analyzes a motion to sever through the five factors outlined in

Super Truck Stop 35-55, LLC, 2016 WL 5477725, at *9. No one factor is dispositive, and the Court

has authority to weigh the factors and decide whether severance is appropriate. After carefully and

justly applying these factors to the facts of this case, the scales lean heavily towards severance. L-

3 Communications’ Motion to Sever [23] is GRANTED. Parties are directed to promptly contact

the Magistrate Judge assigned to this case to schedule a case management conference.



       So ORDERED on this the 13th day of November, 2018.

                                               /s/ Sharion Aycock
                                               UNITED STATES DISTRICT COURT JUDGE




                                                      6
